Citation Nr: 1643842	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-45 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating greater than 30 percent for residuals of a gunshot wound to the right thigh with retained shell fragments and neuropathic pain.

2. Entitlement to a rating greater than 30 percent for residuals of a gunshot wound to the right calf with retained shell fragments and neuropathic pain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded this case in December 2015 for further development. 

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record. 


FINDING OF FACT

An October 2016 written statement submitted by the Veteran's representative on his behalf and containing his name and claim number clearly expresses his wish to withdraw the issues on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

An October 2016 written statement submitted by the Veteran's representative on his behalf which contains his name and claim number clearly expresses his wish to withdraw the issues on appeal.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issues of entitlement to a rating higher than 30 percent for residuals of a gunshot wound to the right thigh with retained shell fragments and neuropathic pain, and higher than 30 percent for residuals of a gunshot wound to the right calf with retained shell fragments and neuropathic pain, are dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to a rating greater than 30 percent for residuals of a gunshot wound to the right thigh with retained shell fragments and neuropathic pain is dismissed. 

Entitlement to a rating greater than 30 percent for residuals of a gunshot wound to the right calf with retained shell fragments and neuropathic pain is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


